This is an original proceeding brought in this court by the state of Oklahoma, at the relation of S.P. Freeling, Attorney General, against W.R. Taylor, O.A. Cargill, T.J. Bodine, A.E. Bockoven, James F. Beaty, Anna Burke Love, and J.N. Abernathy, constituting and composing the excise board of Oklahoma county, Oklahoma, seeking a writ of mandamus to compel the excise board of Oklahoma county to make a sufficient appropriation and levy of taxes for the year 1920 to enable the board of education of Oklahoma county to maintain the separate schools in the Oklahoma City district with like accommodations to the regular or white schools in said district.
Upon due notice of the application for the writ, defendants appeared and this court issued the alternative writ, to which the defendants made their return, admitting the facts stated in the alternative writ, but denying their legal right or authority to make the levy therein required. The writ of mandamus, if issued, could not now be enforced, for the reason the assessment rolls and tax records have all been made up for the year 1920, and most of the taxes have been paid to the county treasurer by the property owners of Oklahoma county. As it appears to this court that the questions involved in this proceeding have become moot, this court will not pass upon them. Proceeding dismissed.
PITCHFORD, V. C. J., and KANE, JOHNSON, and KENNAMER, JJ., concur.